          Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 1 of 37



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------- X
ESTER LELCHOOK, individually and as personal
representative of the Estate of David Martin Lelchook;
MICHAL LELCHOOK; YAEL LELCHOOK;                                           Case No.
ALEXANDER LELCHOOK; DORIS LELCHOOK;
MALKA KUMER; CHANA LIBA KUMER; MIRIAM                                     COMPLAINT
ALMACKIES; CHAIM KAPLAN; RIVKA KAPLAN;
BRIAN ERDSTEIN; KARENE ERDSTEIN; MA’AYAN
ERDSTEIN; CHAYIM KUMER; NECHAMA KUMER;                                    Jury trial demanded
LAURIE RAPPEPPORT; MARGALIT RAPPEPORT;
THEODORE (TED) GREENBERG; MOREEN
GREENBERG; JARED SAUTER; DVORA CHANA
KASZEMACHER; CHAYA KASZEMACHER
ALKAREIF; AVISHAI REUVANE; ELISHEVA ARON,
YAIR MOR; and MIKIMI STEINBERG,

                                   Plaintiffs,

                           -against-

LEBANESE CANADIAN BANK, SAL;
MOHAMED HAMDOUN;
AHMAD SAFA; and
JOHN DOES 1-5,

                                   Defendants.

-------------------------------------------------------------------- X

         Plaintiffs, complaining of the Defendants, by their attorneys, The Berkman Law Office,

LLC, allege for their Complaint as follows:

                                       NATURE OF THIS ACTION

         1.       This is a civil action for damages under the Antiterrorism Act (“ATA), 18 U.S.C.

§ 2333, which arises from a series of terrorist rocket and missile attacks on civilians in Israel
           Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 2 of 37



carried out by the Hizbollah terrorist organization during July and August 2006 (collectively

hereinafter: “Hizbollah Rocket Attacks”).

       2.      The plaintiffs are the estate, widow, daughters, mother and brother of David

Martin Lelchook, a U.S. citizen who was murdered in the Hizbollah Rocket Attacks on August 2,

2006, and other American citizens who were harmed by or as a result of the Hizbollah Rocket

Attacks.

       3.      The defendants are Lebanese Canadian Bank SAL, and certain of its senior

officers, who intentionally and/or recklessly provided extensive banking services to Hizbollah,

which caused, enabled and facilitated the Hizbollah Rocket Attacks in which the decedent was

murdered and the other plaintiffs were harmed.

                                         THE PARTIES

       4.      Plaintiff Ester Lelchook, at all times relevant hereto, is and was the widow and

sole heir of United States citizen David Martin Lelchook, and the personal representative of the

Estate of David Martin Lelchook. Plaintiff Ester Lelchook brings this action individually and on

behalf of the Estate of David Martin Lelchook.

       5.       Plaintiff Michal Lelchook, at all times relevant hereto, is and was a United States

citizen and the daughter of David Martin Lelchook.

       6.      Plaintiff Yael Lelchook, at all times relevant hereto, is and was a United States

citizen and the daughter of David Martin Lelchook.

       7.      Plaintiff Alexander Lelchook, at all times relevant hereto, is and was a United

States citizen and the brother of David Martin Lelchook.




                                                 -2-
            Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 3 of 37



        8.      Plaintiff Doris Lelchook, at all times relevant hereto, is and was a United States

citizen and the mother of David Martin Lelchook.1

        9.      The other plaintiffs are all United States citizens who were injured by or as a

result of the Hizbollah Rocket Attacks. The details of those attacks and the nature of those

plaintiffs’ injuries are set forth below.

        10.     Defendant Lebanese Canadian Bank SAL (“LCB”) is a banking corporation

organized under the laws of Lebanon and headquartered in Beirut, Lebanon.

        11.     Defendant LCB intentionally and/or recklessly provided extensive banking

services to Hizbollah, which caused, enabled and facilitated the terrorist rocket attacks in which

the plaintiffs were harmed. Most of the banking services which were provided by LCB to

Hizbollah and which harmed the plaintiffs were carried out by LCB in and through the State of

New York.

        12.     Defendant Mohamed Hamdoun (“Hamdoun”) is the former Deputy General

Manager of LCB and served on LCB’s Executive Board. He served as the Vice Chair of LCB’s

Anti-Money Laundering Committee. Along with other LCB officers, Hamdoun set the policy

approving, initiated, directed, authorized and carried out LCB’s actions detailed in this

Complaint. Hamdoun serves as one of LCB’s liquidators.

        13.     Defendant Ahmad Safa (“Safa”) is the former Associate General Manager for

Branches and Operations in LCB, responsible (inter alia) for overseeing all LCB branches. He

functioned as Hamdoun’s operational enforcer at LCB. Through his managerial and operational




        1
         Plaintiffs Ester Lelchook (individually and as personal representative of the estate of
David Martin Lelchook) and Michal, Yael, Alexander and Doris Lelchook, are sometimes
referred to collectively below as the “Lelchooks.”

                                                -3-
           Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 4 of 37



roles at LCB, Safa organized, directed and carried out on a day-to-day basis LCB’s actions

detailed in this Complaint.

       14.     John Does 1-5 are officers of LCB, whose identities are still unknown to plaintiffs

but are known to the other defendants herein, who initiated, directed, authorized and carried out

LCB’s actions detailed in this Complaint.2

                                         JURISDICTION

       15.     This court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, as this

action arises under the laws of the United States, including 18 U.S.C. §§ 2333(a) and 2333(d).

                                    STATEMENT OF FACTS

                                             Hizbollah

       16.     Hizbollah was established in Lebanon circa 1982.

       17.     At all times relevant hereto Hizbollah is and was a radical Islamic terrorist

organization which views the State of Israel, the United States and other Western countries as its

enemies.

       18.     At all times relevant hereto Hizbollah sought, as an official and publicly-stated

policy and goal of Hizbollah, to destroy the State of Israel and murder or expel its Jewish

residents.

       19.     At all times relevant hereto Hizbollah sought, as an official and publicly-stated

policy and goal of Hizbollah, to ethnically cleanse the territory of the State of Israel of its Jewish

population.




       2
          Defendants Mohamed Hamdoun, Ahmad Safa, and John Does 1-5 are sometimes
referred to collectively below as the “Individual Defendants.”

                                                 -4-
         Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 5 of 37



        20.     Since its founding and until July 12, 2006 (and until the present day), Hizbollah

has sought to achieve its goal of destroying the State of Israel and murdering or expelling its

Jewish residents through the use of terrorist attacks on Jewish civilians in Israel and elsewhere.

        21.     Since its founding and until July 12, 2006 (and until the present day), Hizbollah

carried out hundreds of terrorist attacks against Jewish civilians in Israel and elsewhere, which

have killed hundreds of innocent civilians and wounded hundreds more.

        22.     Since its founding and until July 12, 2006 (and until the present day), Hizbollah

has used terrorism against Jewish civilians in Israel and elsewhere in order to coerce, intimidate

and influence the Israeli government and public, and thereby ultimately bring about the

destruction of the State of Israel and the murder or expulsion of the Jews in Israel.

        23.     Since its founding and until July 12, 2006 (and until the present day), Hizbollah

has also carried out hundreds of terrorist attacks against American targets which have killed

hundreds of U.S. citizens and wounded hundreds more.

        24.     Between 1982 and July 12, 2006, Hizbollah’s policy and practice of carrying out

terrorist attacks against Jewish civilians in Israel and elsewhere, and against United States

targets, was notorious and well known to defendants and to the public at large.

        25.     Hizbollah’s policy and practice of carrying out terrorist attacks against Jewish

civilians in Israel and elsewhere and against United States targets was notorious and well known

to the defendants and to the public at large between 1982 and July 12, 2006, because during this

period Hizbollah openly, publicly and repeatedly acknowledged having such a policy and

carrying out such attacks. Hizbollah made these acknowledgments on its official websites, in its

official press releases, on its official television station, Al-Manar, on its official radio station, Al-




                                                  -5-
         Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 6 of 37



Nour, and in numerous press conferences and news media interviews conducted by senior

Hizbollah officials.

       26.     Additionally, Hizbollah’s policy and practice of carrying out terrorist attacks

against Jewish civilians in Israel and elsewhere and against United States targets was notorious

and well known to the defendant and to the public at large between 1982 and July 12, 2006,

because since its founding, Hizbollah has committed multiple such acts of terrorism, including

but not limited to the following:

               a)      The July 19, 1982, kidnapping of American University president David S.

                       Dodge in Beirut.

               b)      The April 18, 1983, car bomb attack on the United States Embassy in

                       Beirut in which 63 people were killed.

               c)      The October 23, 1983, truck bomb attack on the U.S. Marine barracks in

                       Beirut in which 241 American military personnel were killed.

               d)      The September 20, 1984, car bomb attack on the U.S. Embassy annex in

                       Beirut in which two Americans and 22 others were killed.

               e)      The March 16, 1984, kidnapping and murder of William Buckley, a CIA

                       operative working at the U.S. Embassy in Beirut.

               f)      The April 12, 1984, attack on a restaurant near the U.S. Air Force Base in

                       Torrejon, Spain in which eighteen U.S. servicemen were killed and 83

                       people injured.

               g)      The December 4, 1984, terrorist hijacking of a Kuwait Airlines plane in

                       which four passengers were murdered, including two Americans.




                                               -6-
Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 7 of 37



    h)    The June 14, 1985, hijacking of TWA Flight 847 in which Robert

          Stethem, a U.S. Navy diver, was murdered. Other American passengers

          were held hostage before being released on June 30, 1985.

    i)    The February 17, 1988, kidnapping and subsequent murder of U.S. Marine

          Col. William Higgins.

    j)    The March 17, 1992, bombing of the Israeli Embassy in Buenos Aires that

          killed 29 people and injured over 200.

    k)    The July 18, 1994, bombing of the Jewish community center in Buenos

          Aires that killed 86 people and injured over 200.

    l)    The November 28, 1995, bombardment of towns in northern Israel with

          missiles aimed at Jewish civilians.

    m)    The March 30, 1996, bombardment of northern Israeli towns with 28

          missiles. A week later, Hizbollah fired 16 additional missiles, injuring 36

          Israelis.

    n)    The August 19, 1997, bombardment of northern Israel with dozens of

          missiles aimed at Jewish civilians.

    o)    The December 28, 1998, bombardment on northern Israel with dozens of

          missiles aimed at Jewish civilians.

    p)    The May 17, 1999 bombardment on northern Israel with dozens of

          missiles aimed at Jewish civilians.

    q)    The June 24, 1999, bombardment on northern Israel, killing 2 people.

    r)    The April 9, 2002, launching of missiles into northern Israeli towns.




                                   -7-
         Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 8 of 37



               s)      The August 10, 2003, firing of shells that killed a 16-year-old Israeli boy

                       and wounded other Israelis.

       27.     Additionally, Hizbollah’s policy and practice of carrying out terrorist attacks was

notorious and well known to defendants and to the public at large between 1982 and July 12,

2006, because between 1998 and July 12, 2006, the courts of the United States published

numerous decisions finding that Hizbollah was responsible for carrying out such terrorist attacks.

       28.     Additionally, Hizbollah’s policy and practice of carrying out terrorist attacks

against Jewish civilians in Israel and elsewhere and against United States targets was notorious

and well known to defendants and to the public at large between 1982 and July 12, 2006,

because Hizbollah has been designated by the U.S. Government as a Specially Designated

Terrorist (“SDT”) continuously since 1995, as a Foreign Terrorist Organization (“FTO”)

continuously since 1997, and as a Specially Designated Global Terrorist (“SDGT”) continuously

since 2001.

       29.     Hizbollah is, and at all relevant times was, a complex, composite organization,

which is composed of various subordinate entities which were created, and are entirely

controlled, by Hizbollah. Hizbollah created, controls and operates these subordinate entities to

carry out specific tasks or categories of tasks. These subordinate entities are integral, constituent

parts of Hizbollah itself, and to the extent that these entities have any putative separate legal

personality or corporate form, such personality or form is a sham aimed at assisting Hizbollah to

conduct its criminal and terrorist activities using different names and aliases. Moreover, any

separate legal personality or corporate form putatively enjoyed by these entities does not detract

from the fact that they are inseparable and integral parts of the composite organization known as

Hizbollah. As a Congressional Research Service Report accurately explained, “Lebanon’s


                                                -8-
           Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 9 of 37



Hezbollah (‘Party of God’) is a Shiite Islamist militia, political party, social welfare organization,

and U.S. State Department-designated terrorist organization … Hezbollah has a unified

leadership structure that oversees the organization’s complementary, partially compartmentalized

elements.”3 Similarly, terrorist expert Dr. Matthew Levitt has corrected noted that “Hezbollah is

many things. It is one of the dominant political parties in Lebanon, as well as a social and

religious movement … Hezbollah is also Lebanon’s largest militia.” 4 These characterizations

were also correct before and as of 2006.

       30.      One of Hizbollah’s most important subordinate entities, which was created by and

is and at all times was wholly controlled by Hizbollah, is the Shahid (Martyrs) Foundation (a/k/a

Shahid (Martyrs) Organization) (hereinafter “Shahid”).5

       31.      Shahid is part of Hizbollah’s Social Service Section, which a senior U.S. military

analyst has correctly characterized as the “most important branch of the Hezbollah

organization… The Social Service Section serves as an equal arm within the organization and is

used as much as the military and political wing in terms of leverage.” 6 Shahid’s purpose is to

provide financial and other material support to Hizbollah terrorists wounded in action, and to the

families of Hizbollah terrorists killed in action. The purpose of that funding and support is to




       3
       Casey L. Addis and Christopher M. Blanchard, Hezbollah: Background and Issues for
Congress (January 3, 2011), at 1, 10.
       4
         Dr. Matthew Levitt, On a Military Wing and a Prayer, (February 12, 2013),
https://www.washingtoninstitute.org/policy-analysis/view/on-a-military-wing-and-a-prayer.
       5
           The name “Shahid,” which is Arabic for “martyr,” is sometimes spelled “Shaheed.”
       6
        Major James B. Love, Hezbollah: Social Services as a Source of Power, U.S. Joint
Special Operations University (2010), at 21.

                                                 -9-
        Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 10 of 37



“provide peace of mind to current and prospective” Hizbollah terrorists, “by knowing that they

and their families will be cared for in the event of death or injury.”7

       32.       Two more critical Hizbollah-created and wholly-controlled subordinate entities

within Hizbollah, during the years prior to and through 2006, were Bayt al-Mal and the Yousser

Company for Finance and Investment (“Yousser”). In a statement issued on September 7, 2006,

the U.S. Treasury correctly explained that:

                 Bayt al-Mal is a Hizballah-controlled organization that performs financial
                 services for the terrorist organization. Bayt al-Mal operates under the
                 direct supervision of Hizballah Secretary General Hasan Nasrallah. As
                 Hizballah’s main financial body, Bayt al-Mal serves as a bank, creditor,
                 and investment arm for Hizballah. …

                 Bayt al-Mal utilizes the Yousser Company for Finance and Investment to
                 secure loans and finance business deals for Hizballah companies.8

       33.       Stuart Levey, the U.S. Treasury’s Under Secretary for Terrorism and Financial

Intelligence, correctly further explained that, “Bayt al-Mal and the Yousser Company function as

Hizballah’s unofficial treasury, holding and investing its assets and serving as intermediaries

between the terrorist group and mainstream banks.”9

     Defendants’ Provision of Wire Transfer and Other Banking Services to Hizbollah

       34.       Hizbollah is subject to strict economic sanctions programs imposed by the United

States as the result of its designation as an SDT, FTO and SDGT (collectively hereinafter: “U.S.

Sanctions Regime”).




       7
           Id. at 24.
       8
         Treasury Designation Targets Hizballah’s Bank, at https://www.treasury.gov/press-
center/press-releases/Pages/hp83.aspx
       9
           Id.

                                                 -10-
        Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 11 of 37



        35.     The U.S. Sanctions Regime is intended to prevent Hizbollah from conducting

banking activities, including wire transfers, and thereby limit its ability to carry out terrorist

attacks. Hezbollah requires banking services, including the ability to carry out wire transfers, in

order to: (a) build and maintain its operational infrastructure for the planning and execution of

terrorist attacks; (b) purchase and store weapons, explosives and other materiel used by it to

carry out terrorist attacks; (c) pay, train, transport and shelter its terrorist operatives; and (d)

carry out specific terrorist attacks.

        36.     The U.S. Sanctions Regime is effective when it is observed and enforced.

        37.     Hizbollah is unable to execute wire transfers and conduct other banking activities

via banks and other financial institutions which observe and enforce the U.S. Sanctions Regime.

        38.     If all banks and financial institutions worldwide observed and enforced the U.S.

Sanctions Regime, the ability of Hizbollah to conduct banking activities would be severely

restricted, and Hizbollah’s ability to plan, to prepare and to carry out terrorist attacks would be

significantly reduced.

        39.     Nearly all banks and financial institutions around the world observe and enforce

the U.S. Sanctions Regime.

        40.     Hizbollah is therefore forced to conduct its banking activities using those very

few banks and financial institutions which do not observe and enforce the U.S. Sanctions

Regime.

        41.     Defendant LCB did and does not observe or enforce the U.S. Sanctions Regime.

        42.     Defendant LCB conducts and conducted much of its business in U.S. dollars.

        43.     In order to execute U.S. dollar transactions, defendant LCB required a

correspondent bank in the United States through which to carry out those dollar transactions.


                                                -11-
        Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 12 of 37



       44.     Accordingly, LCB sought and entered into a business relationship with American

Express Bank Ltd. (“Amex Bank”) in New York, pursuant to which Amex Bank served as a

correspondent bank for LCB and carried out LCB’s U.S. dollar transactions.

       45.     Amex Bank served as a correspondent bank for LCB between 2004 (or earlier)

and until July 12, 2006 (and later).

       46.     Between 2004 (or earlier) and until July 12, 2006 (and later), Hizbollah

continuously maintained bank accounts at various LCB branches in Lebanon titled to Shahid,

including without limitation the following dollar accounts:

                          207-108987
                          207-108987-2-521-0
                          207-108987-2-521-1
                          207-108987-2-521-9
                          207-108987-2-571-0

       47.     During the same period (2004 or earlier through 2006 and later), LCB also opened

and continuously maintained accounts for Hizbollah’s Bayt al-Mal. These accounts, which were

nominally listed in the names of Bayt al-Mal and Hezbollah leaders Husayn al-Shami (a/k/a

Hussein Ali Mohamed Chami) and Wahid Mahmoud Sbeity, included the following:


                          213-130010-2-571-0 (dollars)

                          213-130010-1-571-0 (Lebanese Lira)

       48.     During the same period (2004 or earlier through 2006 or later), LCB also opened

and continuously maintained accounts for Yousser (which, as noted, operated together with Bayt

al-Mal as Hizbollah’s treasury and investment arm). These accounts included the following:

                       LCB Airport Branch


                                                -12-
        Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 13 of 37



                           70187 (Yousser central account)

                           207-70187-2-521-0 (dollars)

                           207-70187-69-521-0 (euro)

                           207-70187-2-401-0 (dollars)

                      LCB Tyre Branch

                           214-142610-2-571 (dollars)

       49.     All of the Shahid, Bayt al-Mal and Yousser accounts described above are

collectively referred to hereinafter as “Hizbollah Accounts.”

       50.     At all times, all of the Hizbollah Accounts belonged to Hizbollah and were under

the control of Hizbollah.

       51.     At all times, all of the funds held in the Hizbollah Accounts belonged to

Hizbollah and were under the control of Hizbollah.

       52.     At all times, all transactions carried out in all the Hizbollah Accounts were carried

out by Hizbollah and at the direction of Hizbollah.

       53.     Beginning in 2004, LCB began to provide extensive wire transfer services to

Hizbollah via Amex Bank in New York.

       54.     Specifically, between 2004 and July 12, 2006 (and subsequently), Hizbollah made

and received many scores of dollar wire transfers via LCB totaling many millions of dollars

(hereinafter: “Hizbollah Wire Transfers”).

       55.     All the Hizbollah Wire Transfers were made to, from and/or between the

Hizbollah Accounts, via Amex Bank in New York.




                                                -13-
        Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 14 of 37



       56.     Amex Bank served as LCB’s correspondent bank for the Hizbollah Wire

Transfers and carried out the Hizbollah Wire Transfers on behalf of and in concert with LCB and

Hizbollah.

       57.     Thus, all the Hizbollah Wire Transfers were carried out in and through the State

of New York, by both LCB and Amex Bank.

       58.     Defendants Hamdoun, Safa, and John Does 1-5 initiated and authorized LCB’s

banking relationship with Hizbollah, including the opening and maintenance of the Hizbollah

Accounts, and the processing of the Hizbollah Wire Transfers.

       59.     Defendants Safa, and John Does 1-5 opened the Hizbollah Accounts and managed

them on a day-to-day basis in collaboration with Hizbollah, and carried out the Hizbollah Wire

Transfers, pursuant to the direction and authorization of Hamdoun.

                                 The Hizbollah Rocket Attacks

       60.     The Hizbollah Rocket Attacks were carried out between July 12, 2006 and August

14, 2006, when Hizbollah fired thousands of rockets and missiles at civilians in northern Israel.

       61.     The decedent was murdered and the other plaintiffs were injured by the Hizbollah

Rocket Attacks, as detailed below.

       62.     On August 2, 2006, David Martin Lelchook, a 52-year old American citizen, was

innocently riding his bicycle in Kibbutz Saar in the north of Israel, when a rocket launched by

Hezbollah struck him.

       63.     David Martin Lelchook was mortally injured by shrapnel from the initial blast and

died thereafter.




                                                -14-
        Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 15 of 37



        64.   David Martin Lelchook is survived by his wife, plaintiff Ester Lelchook, his two

daughters, plaintiffs Michal Lelchook and Yael Lelchook, his brother, plaintiff Alexander

Lelchook, and his mother, plaintiff Doris Lelchook.

        65.   The murder of David Martin Lelchook caused the decedent and his estate severe

harm, including conscious pain and suffering, and pecuniary loss.

        66.   The murder of David Martin Lelchook caused plaintiffs Ester Lelchook, Michal

Lelchook, Yael Lelchook, Alexander Lelchook and Doris Lelchook severe and permanent

psychological, emotional and financial harm, including loss of consortium and solatium.

        67.   In the summer of 2006, Malka Kumer was a 6-year-old living with her family in

the small town of Safed, in the Upper Galilee region of Israel. During that summer she

experienced hundreds of terrifying warning sirens followed by rocket strikes and explosions in,

or within hearing distance of, Safed. She experienced and vividly recalls that summer as being

spent running back and forth between the family home and a bomb shelter, always waiting in

terror for the next attack. Those events severely and permanently traumatized Malka, and led

directly to serious emotional problems that have afflicted her and disrupted her life ever since.

The Hezbollah Rocket Attacks caused Malka severe and lasting psychological and emotional

harm.

        68.   Chana Liba Kumer, Malka’s sister, was a 5-year-old living in Safed with her

family in the summer of 2006. She, too, experienced and clearly recalls the sirens and explosions

throughout July and August and repeatedly racing to the bomb shelter along with crowds of

panicked neighbors. She asked her mother who was firing the rockets and why they wanted to

kill her, when she hadn’t done anything to them; she remembers her mother telling her that it was

“Hezbollah,” but being unable or unwilling to explain further. She experienced her friends and


                                               -15-
        Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 16 of 37



their families leaving Safed for safer places after the rockets started falling, but her family being

forced to stay behind, financially unable to leave, and simply praying for protection. She

experienced being unable to go outside and play, staying indoors, at home or in a shelter, for

over month, and hearing the chilling sounds of the warning sirens and the detonation of rockets.

Chana Liba remembers not sleeping in her own room and bed during that period, as the family

slept together on mattresses in the safest part of the apartment; and that when the attacks came

during Shabbat meals, the entire family huddled together under the dining-room table for

protection. All those experiences severely and permanently traumatized her. The Hezbollah

Rocket Attacks caused Chana Liba Kumer severe and lasting psychological and emotional harm.

       69.     In the summer of 2006, Miriam Almackies was an 18-year-old living in Safed

with her three-month-old infant son. Her husband, an Israeli citizen, was away from home during

the Hezbollah Rocket Attacks, having been called up to perform military service. Alone with her

baby for the duration of the attacks, the 18-year-old Miriam lived in constant terror of death or

serious physical injury both for her infant and herself. As a result of the Hezbollah Rocket

Attacks, Miriam Almackies experienced horrific trauma, and suffered severe psychological and

emotional injuries.

       70.     On July 13, 2006, plaintiff Chaim Kaplan was severely injured by a Hizbollah

rocket which landed in Safed next to his car. A second rocket struck the Kaplan family’s home,

narrowly missing Chaim’s wife, plaintiff Rivka Kaplan. As a result of these rocket attacks

plaintiffs Chaim Kaplan and Rivka Kaplan suffered severe physical, psychological, and

emotional injuries. In separate civil actions against the Islamic Republic of Iran and North Korea,

the U.S. District Court for the District of Columbia found that Chaim Kaplan’s injuries entitle

him to compensation in the amount of $3 million and that Rivka Kaplan’s injuries entitle her to


                                                 -16-
        Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 17 of 37



compensation in the amount of $2.5 million. Kaplan v. Central Bank, Civ. No. 10-00483 (RCL)

(“Kaplan”) at DE 65.

       71.     Plaintiffs Karen and Brian Erdstein resided in Safed at the time of the Hizbollah

Rocket Attacks. Numerous rockets landed near the family’s home. Karen was pregnant at the

time the attacks began and due to the ongoing strain, stress and anxiety, and the rocket

explosions near the Erdstein home she suffered a miscarriage and lost the baby. In the wake of

the miscarriage, Karen suffered from post-partum depression, damage to her immune system and

has developed other medical complications. Brian was greatly traumatized by the rocket attacks

and the loss of the baby. In addition, as a result of the rocket attacks and the collapse of tourism

in Israel, Brian, a licensed tour guide, lost all of his work and had extreme difficulties supporting

his family. The Erdsteins’ then-minor daughter, plaintiff Ma’ayan Erdstein suffered emotional

and psychological trauma from the Hizbollah Rocket Attacks. Ma’ayan was diagnosed with

permanent and severe emotional disorders and receives on-going psychiatric treatment and

therapy. As a result of the Hizbollah Rocket Attacks, Brian, Karene and Ma’ayan Erdstein

suffered severe physical, psychological, and emotional injuries. The Kaplan court found that the

injuries suffered by Brian, Karene and Ma’ayan Erdstein entitle them to compensation in the

amounts, respectively, of $2.5 million, $3.5 million, and $1.5 million. Id. at DE 65.

       72.     Plaintiff Chayim Kumer, a resident of Safed, suffered a nervous breakdown and

was hospitalized as a result of the Hizbollah Rocket Attacks, which in turn caused severe harm to

his wife, plaintiff Nechama Kumer. As a result of the Hizbollah Rocket Attacks plaintiffs

Chayim Kumer and Nechama Kumer suffered severe psychological and emotional injuries. The

Kaplan court found that the injuries suffered by Chayim and Nechama Kumer entitle them to

compensation in the amounts, respectively, of $2 million and $1.5 million. Id. at DE 65.


                                                -17-
        Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 18 of 37



       73.     On July 13, 2006 at approximately 7:00 p.m. a rocket launched by Hizbollah

landed outside the home of plaintiffs Laurie Rappeport and her then-minor daughter Margalit in

Safed. The powerful explosion threw Margalit, who was playing outside on a wall, a distance

into the air. Laurie and Margalit suffered severe psychological trauma as a result of this rocket,

and the carnage and destruction that they witnessed from other rockets which fell near their

home. Ultimately, they fled the city. As a result of the Hizbollah Rocket Attacks Laurie and

Margalit Rappeport suffered severe psychological and emotional injuries. The Kaplan court

found that the injuries suffered by Laurie and Margalit Rappeport entitle them to compensation

in the amounts, respectively, of $2.35 million and $1.5 million. Id. at DE 65.

       74.     In the summer of 2006, plaintiffs Theodore (Ted) Greenberg and Moreen

Greenberg were the proprietors of a business in Safed catering to tourists. The Hizbollah Rocket

Attacks caused a complete halt in tourism in northern Israel for several months during the peak

tourism season, which in turn caused the Greenbergs’ business to collapse, which caused them

severe emotional distress. Theodore was then compelled to move to Jerusalem to find work,

while Moreen remained behind in Safed. The couple also experienced suffered severe

psychological trauma as a result of the carnage and destruction that they witnessed. As a result of

the Hizbollah Rocket Attacks the Greenbergs suffered severe psychological and emotional

injuries. The Kaplan court found that the injuries suffered by Theodore and Moreen Greenberg

entitle them to compensation in the amount of $2.5 million each. Id. at DE 65.

       75.     In the summer of 2006, plaintiff Jared Sauter and his family lived in the town of

Rosh Pina in the Galilee, where they had been for several happy years. Shortly after the start of

the Hizbollah Rocket Attacks, with rockets raining down on Rosh Pina, Jared and his family fled

for their lives in terror to another city. They remained in the home of a relative for the duration of


                                                 -18-
        Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 19 of 37



the attacks, but found it too traumatic and frightening to return to live in Rosh Pina. Jared was

forced to relocate his family to a different city, and start over. As a result of the Hizbollah Rocket

Attacks, and the trauma and disruption he experienced, Jared Sauter suffered severe

psychological and emotional injuries. The Kaplan court found that the injuries suffered by Jared

Sauter entitle him to compensation in the amount of $1.5 million. Id. at DE 65.

       76.     In the summer of 2006, plaintiff Dvora Chana Kaszemacher was the proprietor of

an art gallery in the city of Safed (a business that caters almost exclusively to tourists). She was

also the wife of an elderly Holocaust survivor, and the mother of a daughter also living in Safed.

The Hizbollah Rocket Attacks caused her severe anxiety and depression, which was exacerbated

by her concerns about her husband and daughter. Additionally, the attacks resulted in a complete

halt in tourism in northern Israel for several months during the peak tourism season, which in

turn caused plaintiff Dvora Chana Kaszemacher severe financial damage. As a result of the

Hizbollah Rocket Attacks, Dvora Chana Kaszemacher suffered severe psychological, emotional

and financial injuries. The Kaplan court found that the injuries suffered by Dvora Chana

Kaszemacher entitle her to compensation in the amount of $2,361,966.67. Id. at DE 65.

       77.     On July 13, 2008, a rocket launched by Hizbollah landed a few meters away from

plaintiff Chaya Kaszemacher Alkareif, in Safed causing her psychological and emotional

damage. As a result of this rocket attack, and her experience of being in Safed throughout the

Hizbollah Rocket Attacks, Chaya Kaszemacher Alkareif suffered severe psychological and

emotional damage. The Kaplan court found that the injuries suffered by Chaya Kaszemacher

Alkareif entitle her to compensation in the amount of $2.25 million. Id. at DE 65.

       78.     Plaintiffs Avishai Reuvane and Elisheva Aron were living together in Safed in the

summer of 2006. Several Hizbollah rockets fell on and severely damaged adjacent homes,


                                                 -19-
        Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 20 of 37



terrorizing them. On July 13, 2006, a rocket fired by Hizbollah struck their home and knocked

Avishai unconscious. The couple then fled Safed. As a result of these experiences Avishai

Reuvane and Elisheva Aron suffered severe physical, psychological and emotional injuries. The

Kaplan court found that the injuries suffered by Avishai Reuvane and Elisheva Aron entitle each

of them to compensation in the amount of $1.5 million. Id. at DE 65.

       79.     On July 19, 2006 the art gallery owned by plaintiff Yair Mor in Safed was directly

hit by a rocket launched by Hizbollah when he was on the premises. The business was

completely destroyed. Rockets also fell near his home in nearby Rosh Pina, and Yair and his

family were forced to flee the city for weeks. As a result of these events Yair Mor suffered

severe psychological and emotional injuries. The Kaplan court found that the injuries suffered by

Yair Mor entitle him to compensation in the amount of $850,000. Id. at DE 65.

       80.     In the summer of 2006, Mikimi Steinberg was living in a rooftop apartment in

Safed. When the Hizbollah Rocket Attacks began she was terrified that, given the position of her

apartment, she could easily be killed. She therefore fled her apartment for the duration of the

attacks. In her absence the apartment was indeed struck and severely damaged by a rocket. Many

of her possessions were also destroyed. These experiences caused Mikimi Steinberg severe

emotional and psychological injury. The Kaplan court found that the injuries suffered by Mikimi

Steinberg entitle her to compensation in the amount of $850,000. Id. at DE 65.

     Decedent’s Murder and Plaintiffs’ Injuries Are the Result of Defendants’ Conduct

       81.     Terrorist organizations such as Hizbollah need banking services, including the

ability to transfer funds through wire transfers, in order to operate, and in order to plan, to

prepare for and to carry out terrorist attacks.




                                                  -20-
        Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 21 of 37



       82.     Provision of wire transfer services and other banking services to Hizbollah

enables Hizbollah to operate and to plan, to prepare for and to carry out terrorist attacks, and

enhances Hizbollah’s ability to plan, to prepare for and to carry out such attacks.

       83.     Hizbollah carried out the Hizbollah Wire Transfers in order to transfer and receive

funds necessary for planning, preparing and carrying out Hizbollah’s terrorist activity, including

rocket attacks on civilians generally and the Hizbollah Rocket Attacks specifically.

       84.     The Hizbollah Wire Transfers carried out by LCB and the other defendants, and

the other banking services provided by LCB and the other defendants to Hizbollah, substantially

increased and facilitated Hizbollah’s ability to plan, to prepare for and to carry out rocket attacks

on civilians, including the Hizbollah Rocket Attacks.

       85.     But for the Hizbollah Wire Transfers and other banking services provided by

defendants to Hizbollah, Hizbollah’s ability (a) to build and maintain its operational

infrastructure for the planning and execution of the Hizbollah Rocket Attacks; (b) to pay, train,

transport and shelter the terrorist operatives who carried out the Hizbollah Rocket Attacks; and

(c) to carry out the Hizbollah Rocket Attacks, would have been severely crippled and limited.

       86.     Hizbollah planned, made the preparations necessary for and carried out the

Hizbollah Rocket Attacks utilizing funds received by Hizbollah as part of the Hizbollah Wire

Transfers, and/or utilizing funds received by Hizbollah in exchange or consideration for the

Hizbollah Wire Transfers, and/or utilizing funds that were freed up and/or otherwise made

available to Hizbollah as a result of the Hizbollah Wire Transfers, and/or using funds drawn from

a pool of funds created in part by the Hizbollah Wire Transfers.




                                                 -21-
         Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 22 of 37



        87.    The funds received by Hizbollah as part of the Hizbollah Wire Transfers were

sufficient to carry out the Hizbollah Rocket Attacks which killed the decedent and harmed the

plaintiffs.

        88.    The Hizbollah Wire Transfers were enabled, facilitated and carried out by and as

the result of the conduct of defendants described herein.

        89.    The Hizbollah Rocket Attacks were thereby enabled, facilitated, and proximately,

legally, and in fact caused by the conduct of defendants described herein.

        90.    Plaintiffs’ injuries are therefore the direct, factual, legal, and proximate result of

defendants’ conduct.

                         Defendants Knew or Should Have Known
                 That Their Conduct Would Result in Harm to the Plaintiffs

        91.    At all relevant times, including the period between 2004 and the present day,

defendants had actual knowledge that, as discussed above, Hizbollah is a violent terrorist

organization that had carried out numerous terrorist attacks against Israeli civilians and American

targets and which planned and intended to carry out additional such terrorist attacks.

        92.    At all relevant times, including the period between 2004 and the present day,

defendants had actual knowledge that terrorist organizations such as Hizbollah require wire

transfer services and other banking services in order to operate and in order to plan, prepare for

and carry out terrorist attacks, and that providing wire transfer and other banking services to

Hizbollah would enable Hizbollah to plan, to prepare for and to carry out terrorist attacks and/or

enhance Hizbollah’s ability to plan, prepare for and carry out such attacks, because such

knowledge is notorious and known to banks and bankers, and even the public at large.

        93.    At all relevant times, including the period between 2004 and the present day,

defendants had actual knowledge that terrorist organizations such as Hizbollah require wire

                                                -22-
         Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 23 of 37



transfer and other banking services in order to operate and in order to plan, prepare for and carry

out terrorist attacks, and that providing wire transfer and other banking services to Hizbollah

would enable Hizbollah to plan, prepare for and carry out terrorist attacks and/or enhance

Hizbollah’s ability to plan, prepare for and carry out such attacks, because defendants were

aware of the U.S. Sanctions Regime and that the U.S. Sanctions Regime is and was intended to

prevent Hizbollah from conducting banking activities, including wire transfers, and thereby limit

its ability to operate and to carry out terrorist attacks.

        94.     At all relevant times, including the period between 2004 and the present day,

defendants had actual knowledge that terrorist organizations such as Hizbollah require wire

transfer and other banking services in order to operate and in order to plan, prepare for and carry

out terrorist attacks, and that providing wire transfer and other banking services to Hizbollah

would enable Hizbollah to plan, prepare for and carry out terrorist attacks and/or enhance

Hizbollah’s ability to plan, prepare for and carry out such attacks, because defendants were

aware of the rules promulgated by the inter-governmental Financial Action Task Force (“FATF”)

and by the Middle East and North Africa Financial Action Task Force (“MENAFATF”) (which

Lebanon has adopted), requiring banks to know their customers, perform due diligence and not

provide banking services to terrorist organizations, and that the FATF and MENAFATF rules are

and were intended to prevent terrorist organizations such as Hizbollah from conducting banking

activities, including wire transfers, and thereby limit their ability to operate and to carry out

terrorist attacks.

        95.     At all relevant times, including the period between 2004 and until July 12, 2006,

defendants had actual knowledge that Shahid, Bayt al-Mal and Yousser were integral constituent

parts of Hizbollah, that the Hizbollah Accounts and the funds therein were owned and controlled


                                                   -23-
        Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 24 of 37



by Hizbollah, and that the Hizbollah Wire Transfers were being carried out by and at the

direction of Hizbollah.

       96.     At all relevant times, including the several year period prior to July 12, 2006,

defendants had actual knowledge that Shahid, Bayt al-Mal and Yousser were integral constituent

parts of Hizbollah, that the Hizbollah Accounts and the funds therein were owned and controlled

by Hizbollah, and that the Hizbollah Wire Transfers were being carried out by and at the

direction of Hizbollah, because the fact that Shahid, Bayt al-Mal and Yousser were integral

constituent parts of Hizbollah was notorious public knowledge in Lebanon and elsewhere during

the period between 2004 and until July 12, 2006.

       97.     The fact that Shahid, Bayt al-Mal and Yousser were integral constituent parts of

Hizbollah was openly, publicly and repeatedly acknowledged and publicized by Hizbollah

during the several year period prior July 12, 2006, inter alia on Hizbollah’s official websites, in

official press releases issued by Hizbollah, on Hizbollah’s official television station, Al-Manar,

on Hizbollah’s official radio station, Al-Nour, and in numerous press conferences and news

media interviews conducted by senior Hizbollah officials.

       98.     Additionally, the fact that Shahid is an integral constituent part of Hizbollah was

repeatedly publicized for many years prior July 12, 2006, in various English-language

publications, including without limitation the following:

               a)     On October 8, 1991, The Independent newspaper (published in London)

       reported that the Martyrs Foundation (i.e. Shahid) supplies stipends to the families of

       Hizbollah terrorists. See Robert Fisk, Testament of a doomed youth; In the home of a

       Hizbollah family in Beirut, hears how a father’s death sent his son to ‘martyrdom’ in

       southern Lebanon, The Independent, October 8, 1991.


                                                -24-
Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 25 of 37



       b)     On May 30, 2000, The Irish Times published an article reporting that

Hizbollah operatives, including personnel “from the Martyrs’ Foundation,” were moving

into parts of Southern Lebanon. See Hizbullah moves to consolidate its political gains in

Lebanon, The Irish Times, May 30, 2000.

       c)     On November 27, 2001, BBC Worldwide Monitoring service published an

English-language transcript of an article which appeared the same day in the Lebanese

newspaper Al-Safir, regarding a Shahid event officiated over by Hizbollah Secretary-

General Hasan Nasrallah. See BBC Worldwide Monitoring, USA makes “big mistake” if

it wages war in Mideast, says Hezbollah leader, November 27, 2001.

       d)     In January 2002, the Middle East Intelligence Bulletin (a joint publication

of the United States Committee for a Free Lebanon and the Middle East Forum)

published an article on its website reporting that Paraguayan authorities had found

fundraising forms for Shahid in the possession of a senior Hizbollah operative. See

Blanca Madani, Hezbollah’s Global Finance Network: The Triple Frontier, available at

http://www.meib.org/articles/0201_l2.htm.

       e)     On June 14, 2002, BBC Worldwide Monitoring service published an

English-language translation of a June 8, 2002 article which appeared in the Arabic-

language newspaper Al-Sharq al-Awsat (published in London and widely distributed

throughout the Arabic-speaking world including Lebanon), which reported that “’Al-

Shaheed’ the Martyrs Foundation … give every month vast amounts of financial aid” to

Hizbollah operatives. See BBC Worldwide Monitoring, Iran reportedly agrees to

increase Islamic Jihad's budget, June 14, 2002.




                                       -25-
Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 26 of 37



       f)      An English-language article published by the wire service Agence France-

Presse on September 2, 2002, reported that Paraguayan authorities had found receipts for

the transfer of over $3.5 million to the “Martyr’s Organization” (i.e. Shahid) in the

possession of Hizbollah’s leader in Latin America.

       g)      On November 7, 2003, BBC Worldwide Monitoring service published an

English-language transcript of a November 3, 2003 report on Al Manar (Hizbollah’s TV

station) of a Shahid event led by the Secretary-General of Hizbollah. See BBC

Worldwide Monitoring, Lebanese Hezbollah leader discusses Bush’s speech, democracy

in Mideast, November 7, 2003.

       h)      In July 2003, the Federal Research Division of the Library of Congress

issued a report linking Shahid to Hizbollah. See Terrorist and Organized Crime Groups

in   the    Tri-Border     Area     (TBA)     of     South   America,     available    at

http://www.loc.gov/rr/frd/pdf-files/TerrOrgCrime_TBA.pdf, at 72-75 (noting that the

“‘Martyr’ Social Beneficent Organization … is linked to the Hizballah” and that

Paraguayan authorities had found fundraising forms for Shahid in the possession of a

senior Hizbollah operative).

       i)      On December 30, 2004, Slate Magazine published an article about

Hizbollah’s television station, Al Manar, and which reported that “An Al-Manar public

service message tells families of suicide bombers where to go to collect the subsidy from

a martyrs’ foundation.” See Jack Shafer, Who’s Afraid of Hezbollah TV?, Slate Magazine,

December 30, 2004.

       j)      In February 2005, counterterrorism expert Dr. Matthew Levitt published

an article on the website of the Washington Institute for Near East Policy, which


                                       -26-
Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 27 of 37



confirms that Shahid provides funds for Hizbollah terrorists. See Matthew Levitt,

Hizballah       Finances:        Funding        the       Party       of       God,        at

www.washingtoninstitute.org/templateC06.php?CID=772.

       k)      On March 1, 2005, a summary of Dr. Levitt’s February 2005 article was

published by the Washington Institute, which reiterates that Shahid “supplies charitable

funds for Hizballah-affiliated suicide bombers.” See Matthew Levitt, Hizballah Finances:

Funding the Party of God, at www.washingtoninstitute.org/templateC05.php?CID=2266.

       l)      On March 28, 2005, the PR Newswire company (a news and information

distribution service) distributed a press release issued by Fortress Global Investigations (a

major private investigation and security firm operated by former FBI and CIA agents)

confirming that Shahid is “a front organization for the terrorist organization, Hezbollah.”

This press release was published on numerous news and websites.

       m)      An article published on May 1, 2005, in Infantry Magazine, reported that

the role of the “Shaheed (martyrs) Foundation” is to fund and provide benefits “for the

families of those dying for Hizballah’s objectives. This includes maintaining a $2,500

stipend for families of suicide bombers and martyrs of Hizballah.” Youssef Aboul-Enein,

Hizballah: a discussion of its early formation, Infantry Magazine, May 1, 2005.

       n)      On May 25, 2005, counterterrorism expert (and former FBI agent) Dr.

Matthew Levitt appeared before the Senate Committee on Homeland Security and

Governmental Affairs, and testified that Shahid “admittedly supplies charitable funds for

the family of suicide bombers.” See Terrorists, Criminals and Counterfeit Goods, CQ

Congressional Testimony May 25, 2005.




                                         -27-
        Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 28 of 37



               o)     A complaint filed in the U.S. District Court for the Southern District of

       New York in November 2004 in the matter of Ayyash v. Bank Al-Madina, Civ. No. 04-

       9201 (S.D.N.Y.) stated that Shahid is a “front organization” for Hizbollah. Id., DE 1 at ¶

       48.

               p)     On March 9, 2006, the U.S. District Court for the Southern District of

       New York issued a decision in the Ayyash case, expressly noting that “‘Al-Shaheed,’ [is]

       a front organization for Hezbollah.” Ayyash v. Bank Al-Madina, 2006 WL 587342 at *1

       n. 1 (S.D.N.Y. March 9, 2006).

       99.     All of the documents cited in the previous paragraph are and at all times were

publicly available on the internet and/or on the Lexis-Nexis news archive.

       100.    Furthermore, defendants knew that the Bayt al-Mal accounts were in fact

Hizbollah accounts, because those accounts were opened by the head of Bayt al-Mal, who was

none other than the notorious Hizbollah leader Husayn al-Shami. As the U.S. Treasury has

accurately explained in 2006, Husayn al-Shami, was “a senior Hizballah leader who has served

as a member of Hizballah’s Shura Council and as the head of several Hizballah-controlled

organizations, including the Islamic Resistance Support Organization.”10

       101.    The fact that defendants knew that when they dealt with Shahid, Bayt al-Mal and

Yousser they were dealing with Hizbollah is also reflected in a Verified Amended Complaint,

the accuracy of which was sworn to under penalty of perjury by Special Agent Christopher

Miller of the U.S. Drug Enforcement Administration, filed by the U.S. Government in U.S. v.

Lebanese Canadian Bank, SAL, Civ. No, 11-9186 (S.D.N.Y.). Paragraph 44(g) of that Verified

Amended Complaint, which is incorporated herein by reference, details how beginning in 2003,

       10
          Treasury Designation Targets Hizballah’s Bank, at https://www.treasury.gov/press-
center/press-releases/Pages/hp83.aspx

                                               -28-
        Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 29 of 37



defendants LCB and Safa systematically granted a large number of well-known senior Hizbollah

leaders and Hizbollah entities, including Shahid, Yousser and Bayt al-Mal, special exceptions

from submitting cash transaction slips – which require disclosure of the source of funds and are

filed with the Central Bank of Lebanon – for cash transactions over $10,000. In other words,

LCB and Safa actively assisted Hizbollah’s leaders and subordinate entities, including Shahid,

Yousser and Bayt al-Mal, to conduct cash banking activities without complying with reporting

requirements, in order to avoid scrutiny or interference by Lebanese government authorities.

        102.       Additionally, and/or alternatively, defendants should have known and had a duty

to inform themselves that Shahid, Bayt al-Mal and Yousser were integral parts of Hizbollah

because this fact was notorious public knowledge. If defendants failed to do so they were

willfully blind.

        103.       Additionally, and/or alternatively, defendants should have known and had a duty

to inform itself that Shahid, Bayt al-Mal and Yousser were integral parts of Hizbollah because

LCB had statutory duties, inter alia under United States law, under the laws of the State of New

York, under Lebanese law, and under the rules promulgated by FATF and by MENAFATF, to

know its customers, perform due diligence and not provide banking services to terrorist

organizations such as Hizbollah. If defendants failed to do so they were willfully blind.

        104.       By executing the Hizbollah Wire Transfers and providing Hizbollah with other

banking services, defendant LCB, with the approval and participation of the Individual

Defendants, breached its statutory duties to know its customers and perform due diligence and

not provide banking services to terrorist organizations such as Hizbollah.

        105.       Additionally, and/or alternatively, defendants should have known and had a duty

to inform themselves that Shahid, Bayt al-Mal and Yousser were integral parts of Hizbollah


                                                 -29-
        Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 30 of 37



because LCB had and has statutory duties, inter alia under U.S. law, under the laws of the State

of New York, under Lebanese law, and under the rules promulgated by FATF and MENAFATF,

to monitor, report and refuse to execute illegal, suspicious and/or irregular banking transactions.

If defendants failed to do so they were willfully blind. The Hizbollah Wire Transfers and other

banking activities carried out at LCB by Hizbollah were facially suspicious and irregular because

they had no business or apparent lawful purpose, and there was no reasonable explanation for

them.

        106.   By executing the Hizbollah Wire Transfers and providing other banking services

to Hizbollah, defendant LCB, with the approval and participation of the Individual Defendants,

breached its statutory duties to monitor, report and refuse to execute suspicious and/or irregular

banking transactions.

     Defendants Intended That Their Conduct Would Result in Harm to the Plaintiffs

        107.   The Republic of Lebanon and the State of Israel have had hostile relations since

1948.

        108.   Anti-Israeli sentiment, and support for Hizbollah and its anti-Israel program, goals

and activities, is very widespread in Lebanese society.

        109.   Since the 1980s, Hizbollah is and has been a major and popular political

organization in Lebanon.

        110.   At all relevant times, Hizbollah held a large number of seats in the Lebanese

parliament, was part of the Lebanese central government and held seats in numerous municipal

governments throughout Lebanon.

        111.   At all relevant times, Hizbollah enjoyed and enjoys extensive support in the

Lebanese public.


                                                -30-
         Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 31 of 37



        112.   At all relevant times, including the period between 2004 and the present day, as a

matter of official LCB policy and practice, authorized and implemented by the Individual

Defendants, LCB continuously supported Hizbollah and its anti-Israel program, goals and

activities.

        113.   Specifically, at all relevant times, including the period between 2004 and the

present day, as a matter of official LCB policy and practice, authorized and implemented by the

Individual Defendants, LCB supports and supported Hizbollah’s terrorist activities against Jews

in Israel, and Hizbollah’s goal of using terrorism to destroy the State of Israel and murder or

expel its Jewish inhabitants.

        114.   Additionally, at all relevant times, including the period between 2004 and the

present day, as a matter of official LCB policy and practice, authorized and implemented by the

Individual Defendants, LCB supports and supported Hizbollah’s terrorist activities against Jews

in Israel, and Hizbollah’s goal of using terrorism to coerce, intimidate and influence the Israeli

government and public.

        115.   At all relevant times, including the period between 2004 and the present day,

defendant LCB and the Individual Defendants carried out the Hizbollah Wire Transfers and

provided Hizbollah with other banking services as a matter of official LCB policy and practice,

in order to assist and advance Hizbollah’s terrorist activities against Jews in Israel, in order to

assist and advance Hizbollah’s goal of using terrorism to destroy the State of Israel and murder

or expel its Jewish inhabitants and in order to assist and advance Hizbollah’s goal of coercing,

intimidating and influencing the Israeli government and public.

        116.   Defendants’ aforementioned long-standing official policy and practice of support

for Hizbollah’s activities and goals (pursuant to which they carried out the Hizbollah Wire


                                                -31-
       Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 32 of 37



Transfers and provided Hizbollah other banking services), are also reflected in the following

facts, set forth in the Verified Amended Complaint in U.S. v. Lebanese Canadian Bank, SAL,

Civ. No, 11-9186 (S.D.N.Y.), incorporated herein by reference:

              a)      In response to a 2002 UN report about a Hizbollah-linked money-

       laundering gang with which LCB had a banking relationship, LCB stated that “we

       consider such allegation as part of the propaganda and war launched by the Jewish

       state against Lebanon” and not only refused to end the relationship, but instead

       authorized an increase in credit limits for the Hizbollah gang.

              b)      Even after Yousser was designated by the U.S Treasury as a Specially

       Designated Global Terrorist, because of its role as “Hizballah’s unofficial treasury,” LCB

       continued to maintain a banking relationship with Yousser, with the authorization and

       participation of Hamdoun and Safa.

              c)      Between approximately January 2007 and early 2011, LCB knowingly

       assisted Hizbollah to launder hundreds of millions of dollars through a complex

       international scheme, as set forth in detail in the Verified Amended Complaint, and in an

       official Finding issued on February 10, 2011, by the U.S. Department of Treasury’s

       Financial Crimes Enforcement Network (“FinCEN”). That Treasury Finding,

       incorporated herein by reference, states that the [United States Government] has

       information indicating that a minority owner of the bank, who concurrently serves as

       General Manager, his deputy” – i.e., defendant Hamdoun – “and the managers of key

       branches are in frequent – in some cases even daily – communication with the various

       members of” the Hizbollah scheme and that “they personally process transactions on the

       network’s behalf.”


                                               -32-
        Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 33 of 37



        117.    Ultimately, the defendants’ loyal and consistent dedication to Hizbollah and its

terroristic goals led to LCB’s demise as an active bank. In February 2011, the U.S. Treasury

designated LCB as a “primary money laundering concern” due to its extensive involvement with

and support for Hezbollah. 76 Fed. Reg. 9403, Feb. 17, 2011. And in December 2011, the United

States brought a forfeiture action against LCB in this Court, due to its wide-ranging Hezbollah-

related activities dating back at least to 2002. U.S. v. Lebanese Canadian Bank, SAL, 11-cv-9186

(S.D.N.Y.).

                     FIRST CLAIM FOR RELIEF
AGAINST LCB ON BEHALF OF THE LELCHOOKS, MALKA KUMER, CHANA LIBA
    KUMER AND MIRIAM ALMACKIES11; AND AGAINST THE INDIVIDUAL
             DEFENDANTS ON BEHALF OF ALL PLAINTIFFS
 ACTION FOR INTERNATIONAL TERRORISM PURSUANT TO 18 U.S.C. § 2333(a)

        118.    The allegations set forth in the preceding paragraphs are incorporated by

reference as though fully set forth herein.

        119.    The actions of defendants described herein constituted “acts of international

terrorism” as defined in 18 U.S.C. § 2331.

        120.    As required by § 2331, the actions of defendants as described herein constituted a

violation of the criminal laws of the United States and the several States (or, if carried out in the

United States would constitute such violations), including, without limitation, the provisions of

18 U.S.C. §§ 2339A, 2339B and 2339C, which criminalize the provision of funding to terrorist

organizations and/or for terrorist activities.




        11
         In Licci v. LCB, 08-cv-7253-GBD, plaintiffs Chaim and Rivka Kaplan, Brian, Karene
and Ma’ayan Erdstein, Chayim and Nechama Kumer, Laurie and Margalit Rappeport, Theodore
and Moreen Greenberg, Jared Sauter, Dvora Chana Kaszemacher, Chaya Kaszemacher Alkareif,
Avishai Reuvane, Elisheva Aron, Yair Mor and Mikimi Steinberg already have a pending claim
against LCB under 18 U.S.C. § 2333(a).

                                                 -33-
        Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 34 of 37



       121.    As required by § 2331, the actions of defendants were dangerous to human life by

their nature and as evidenced by their consequences. Hizbollah is a notorious, murderous

terrorist organization. The Hizbollah Rocket Attacks, which were caused and facilitated by the

actions of defendants, caused the death of David Martin Lelchook and at least 42 other civilians.

       122.    As required by § 2331(1)(B) the actions of defendants appeared to be, and were,

“intended ... to intimidate or coerce a civilian population [or] to influence the policy of a

government by intimidation or coercion,” in that defendants provided Hizbollah with extensive

banking services with the purpose of facilitating, enabling and causing Hizbollah to carry out

acts of violence against Israeli targets in order to (a) intimidate and influence the Israeli

government and public and thereby weaken, harm and undermine Israel militarily, economically

and politically and (b) intimidate and influence the Israeli government and public and thereby

bring about the eventual eradication of the State of Israel and its replacement with an Islamic

state and the murder and/or expulsion of the Jewish residents of the State of Israel.

       123.    As required by § 2331, the actions of defendants transcended national boundaries

in terms of the means by which they were accomplished and the persons they appeared intended

to intimidate or coerce.

       124.    The actions of defendants described herein therefore constitute “acts of

international terrorism” as defined in 18 U.S.C. §§ 2331 and 2333(a).

       125.    As a direct and proximate result of the actions of the defendants, the decedent was

murdered and the plaintiffs suffered the injuries and harm described herein.

       126.    Defendants are therefore liable for all of the damages due to the plaintiffs, in such

sums as may hereinafter be determined, to be trebled pursuant to 18 U.S.C. § 2333(a).




                                                -34-
          Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 35 of 37



                     SECOND CLAIM FOR RELIEF
       AGAINST ALL DEFENDANTS ON BEHALF OF ALL PLAINTIFFS12
  AIDING AND ABETTING AND CONSPIRACY PURSUANT TO 18 U.S.C. § 2333(d)

          127.   The allegations set forth in the preceding paragraphs are incorporated by

reference as though fully set forth herein.

          128.   The Hizbollah Rocket Attacks constituted a violation of the criminal laws of the

United States, and were dangerous to human life. The Hizbollah Rocket Attacks appeared to be,

and were, “intended ... to intimidate or coerce a civilian population [or] to influence the policy of

a government by intimidation or coercion,” since their purpose was to (a) intimidate and

influence the Israeli government and public and thereby weaken, harm and undermine Israel

militarily, economically and politically and (b) intimidate and influence the Israeli government

and public and thereby bring about the eventual eradication of the State of Israel and its

replacement with an Islamic state and the murder and/or expulsion of the Jewish residents of the

State of Israel. The Hizbollah Rocket Attacks transcended national boundaries in terms of the

means by which they were accomplished and the persons they appeared intended to intimidate or

coerce.

          129.   Therefore, the Hizbollah Rocket Attacks constituted “acts of international

terrorism” as defined in 18 U.S.C. § 2331.


          12
          In Licci, 08-cv-7253-GBD, the plaintiffs named in the previous footnote filed an
amended complaint asserting a claim against LCB under 18 U.S.C. § 2333(d). Section 2333(d) is
available in “any civil action [] pending on, or commenced on or after” September 28, 2016. P.L.
114–222 at § 7(1). While the procedural history of Licci is complex, plaintiffs believe that Licci
was “pending” on the relevant date, and also that the filing of an amended complaint after that
date seeking relief under § 2333(d) constituted “commencement” of a civil action. However, out
of an abundance of caution, those plaintiffs reassert their § 2333(d) claims against LCB here
(along with their § 2333(d) claims against the individual defendants), in the event that the Court
finds that Licci was not “pending” on the relevant date and that the filing of the amended
complaint with a § 2333(d) claim did not constitute “commencement” of a civil action.

                                                -35-
         Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 36 of 37



        130.   Hizbollah committed, planned, and authorized the Hizbollah Rocket Attacks.

        131.   Hizbollah was designated as a foreign terrorist organization under section 219 of

the Immigration and Nationality Act (8 U.S.C. 1189), as of the date on which it committed,

planned, and authorized the Hizbollah Rocket Attacks.

        132.   Hizbollah is a “person” within the meaning of 18 U.S.C. § 2333(d)(1).

        133.   Defendants knowingly aided and abetted Hizbollah to commit the Hizbollah

Rocket Attacks, by providing substantial assistance to Hizbollah. Specifically, defendants

provided Hizbollah with extensive banking services which they knew would enable, facilitate,

support and assist Hizbollah to carry out the acts of terrorism which killed the decedent and

harmed the plaintiffs.

        134.   Defendants also engaged in an extensive, long-term criminal scheme with

Hizbollah, and with each other, pursuant to which they provided Hizbollah with wire transfer and

other banking services to support Hizbollah’s terrorist activities. Pursuant to and in furtherance

of that common plan, Hizbollah fired the rockets that murdered the decedent and harmed the

plaintiffs.

        135.   Defendants are therefore liable, as aiders and abettors and as co-conspirators, for

all of the damages due to the plaintiffs, in such sums as may hereinafter be determined, to be

trebled pursuant to 18 U.S.C. § 2333(a).

        WHEREFORE, the Plaintiffs demand Judgment against Defendants, jointly and

severally, as follows:

        (a)    For compensatory damages in an amount to be determined at trial but no less than

$350,000,000.00, to be trebled pursuant to 18 U.S.C. § 2333(a).

        (b)    For costs and attorneys’ fees.


                                                -36-
         Case 1:18-cv-12401-GBD Document 12 Filed 01/03/19 Page 37 of 37



         (c)   For such other and further relief as justice requires.



Dated:     Brooklyn, New York
           December 31, 2018
                                              Yours,

                                              THE BERKMAN LAW OFFICE, LLC
                                              Attorneys for the plaintiffs



                                              by:
                                                    Robert J. Tolchin

                                              111 Livingston Street, Suite 1928
                                              Brooklyn, New York 11201
                                              (718) 855-3627




                                                 -37-
